PER CURIAM.
This is a petition for writ of certiorari from a decision by the circuit court, appellate division, granting Robert F. Clarke’s motion for rehearing of an affirmance of his appeal from a parking violation. We grant the writ.
Clarke was issued a parking violation on July 13, 1998 and was found guilty at a parking violations administrative hearing held before a magistrate on December 7, 1998. Initially, the circuit court affirmed the magistrate’s decision, but a different appellate panel reversed that decision after Clarke filed a motion for rehearing. We conclude that the initial appeal was properly decided because Clarke did not include a transcript of the December 7, 1998 proceedings held before the magistrate. As the Supreme Court stated in *452Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979), an appellate court cannot properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory, without a record of the trial proceedings. Clarke’s motion for rehearing should have thus been denied because it suffered from the same infirmity.
We therefore find that the circuit court, appellate division departed from the essential requirements of the law when it granted Clarke’s motion for rehearing. See Haines City Cmty. Dev. v. Heggs, 658 So.2d 523, 530 (Fla.1995).
Writ of certiorari granted.